DETAILED ACTION
Claims 1-10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Daniel McClure, Reg. No. 38,962 on 6/29/2021.

The application has been amended as follows:
Claim 1 has been replaced with the following:
1. A rotating buffer station for a chip comprising: 
a lower base;
an upper cover plate formed with at least one guide slot, the upper cover plate being disposed on the lower base;

at least one movable jaw member slidably engaged with the at least one cam slot of the rotatable plate and the at least one guide slot of the upper cover plate; 
wherein the rotating buffer station is configured such that when the rotatable plate is rotated, the at least one cam slot forces the at least one movable jaw member to move radially along the at least one guide slot so as to form a chip socket.

Claim 9 has been replaced with the following:
9. The rotating buffer station of claim 1, wherein an upper surface of the upper cover plate is provided with a stationary jaw member,
configured such that when the rotatable plate is rotated, the at least one cam slot forces the at least one movable jaw member to move toward or away from the stationary jaw member along the at least one guide slot.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, Jeong (US PGPUB 2009/0061739 A1, hereinafter Jeong) in view of Tam (US Pat. No. 4,313,266, hereinafter Tam) represents the best art of record. However, Jeong in view of Tam fails to encompass all of the limitations of currently amended independent claim 1.
Specifically, Jeong in view of Tam fails to critically teach a rotating buffer station for a chip comprising: a lower base; an upper cover plate formed with at least one guide slot, the upper cover the rotating buffer station is configured such that when the rotatable plate is rotated, the at least one cam slot forces the at least one movable jaw member to move radially along the at least one guide slot so as to form a chip socket.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a rotating buffer station as specifically claimed nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855